Citation Nr: 1422940	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  10-244 86	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.  His decorations for active duty service include a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board notes that the Veteran's June 2010 substantive appeal also appealed the issues of entitlement to service connection for anxiety and depression, entitlement to service connection for bipolar disorder, and whether new and material evidence had been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a September 2012 rating decision, the VA RO granted service connection for PTSD and bipolar disorder with anxiety and depression.  As this is considered a full grant of the benefits sought on appeal, these issues are no longer before the Board.

In January 2013, the Veteran testified during a videoconference hearing before a Veterans Law Judge (VLJ).  A transcript is included in the claims file. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  A final April 2005 rating decision denied service connection for chronic sinusitis finding that there was no link between the current diagnosis of sinusitis and the Veteran's active duty service.

2.  The evidence associated with the claims file subsequent to the April 2005 rating decision denying service connection for chronic sinusitis is not cumulative, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for chronic sinusitis. 

3.  The Veteran has chronic sinusitis that is etiologically related to his active duty service.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied service connection for chronic sinusitis became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103 (2013).

2.  New and material evidence having been received, the claim of entitlement to service connection for chronic sinusitis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for chronic sinusitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2005, the Veteran filed an initial claim for service connection for chronic sinusitis and allergic sensitivity secondary to Gulf War undiagnosed illness.  In an April 2005 rating decision, the VA RO denied the Veteran's claim for service connection for chronic sinusitis (also claimed as allergic sensitivity).  The April 2005 rating decision found that while there was evidence of chronic sinusitis beginning in 1992, there was no record of sinusitis or allergic sensitivity during active duty service, and as the disability is the result of a known clinical diagnosis, there was no undiagnosed illness.  The Veteran did not file a timely notice of disagreement; consequently, the April 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b)-(c), 20.302, 20.1103.  

The Veteran filed a request to reopen the claim of entitlement to service connection for chronic sinusitis in November 2006.  In the November 2007 rating decision that is the subject of the instant appeal, the RO found that new and material evidence showing in-service treatment for sinusitis or a link between the current diagnosis of chronic sinusitis and active duty service had not been received and denied reopening of the claim.

The question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 130 (Fed. Cir. 1996).

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the last final April 2005 rating decision denying service connection for chronic sinusitis included service treatment records, post-service VA treatment records, and private treatment records.  Service treatment records showed no complaints of or treatment for sinusitis.  Post-service records showed treatment for chronic sinusitis as early as June 1993, less than a year after the Veteran was discharged from active duty service.  Based on this evidence, the RO denied service connection for chronic sinusitis, finding no evidence of sinusitis in service and finding no evidence of an undiagnosed illness.

The evidence added to the record since the previous April 2005 denial constitutes new and material evidence.  It was not associated with the claims file prior to the last final denial in April 2005, it relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of establishing the claim.  For these reasons, the Board finds that the new and material criteria under 38 C.F.R. §§ 3.156(a) have been satisfied, and the claim for service connection for chronic sinusitis is reopened.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Compensation may be paid to any Persian Gulf War Veteran "suffering from a chronic disability resulting from an undiagnosed illness (or combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117 (West 2002).  These may include, but are not limited to, fatigue, headache, and joint pain.  38 C.F.R. § 3.317(b) (2013).

Under these regulations service connection may be granted on a presumptive basis if there is evidence (1) that the claimant is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an undiagnosed illness, a medically unexplained chronic multi-symptoms illness (such as chronic fatigue syndrome, fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval, or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834, 81,835 (interim final rule Dec. 29, 2011).

In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location, or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his original January 2005 claim, subsequent statements and in the March 2014 Board hearing, the Veteran has asserted that his chronic sinusitis that has required two surgeries and has not fully resolved started during active duty service and has continued ever since.  The Veteran testified that he never sought treatment for sinusitis during active duty service because "you don't go to sick call for a cold or headaches."  See March 2014 Board Hearing, p. 4.  

As noted above, the Veteran's service treatment records do not show any treatment for or complaints of sinusitis.

The Veteran reports that he was first treated for sinusitis shortly after his separation from active duty service.  As noted above, the Veteran separated from active duty service in August 1992.  In June 1993, the Veteran was treated for "chronic recurrent [headaches], [diagnosed] as sinusitis."  The examiner noted that the Veteran was treated and the issue resolved before recurrence of symptoms after three months.  Accordingly, the Board finds that the Veteran had a diagnosis of sinusitis as early as March 1993.  Post-service medical treatment records show frequent treatment for sinusitis from 1993 until the present.  The Veteran had surgery in 2001 and 2003.  

In September 1997, the Veteran was afforded a VA Gulf War examination.  The Veteran reported that "his nose stays plugged up all year long."

In November 2010, the Veteran was afforded another VA Gulf War examination.  The examiner reviewed the claims file and recited the Veteran's history.  The Veteran reported chronic sinusitis that had been treated with multiple different antibiotics with only temporary relief despite ongoing and continuous treatment and two surgeries.  The Veteran reported obtaining opinions from allergists and he was told he was not allergic to anything specific.  He reported reading that sinusitis was given as an example of fibromyalgia in a Gulf Vets Gulf War Review dated March 2003; the examiner reviewed a copy of the literature.  The examiner confirmed that the Veteran had physical findings consistent with chronic sinusitis.  The examiner found that all symptoms were determined to be a part of a known clinical diagnosis.  The examiner opined that "Fibromyalgia manifested primarily by chronic recurrent sinusitis is at least as likely as not (a 50/50 probability) caused by or a result of in service illness."  The examiner referred to the article submitted by the Veteran for rationale for her opinion.  

In November 2011, the Veteran was afforded a VA fibromyalgia/sinusitis examination.  The examiner reviewed the claims file and noted that the sinus problem started a couple of months after discharge in 1992 and the Veteran was diagnosed with chronic sinusitis in 1993.  The examiner confirmed the diagnosis of chronic sinusitis.  The examiner opined that the Veteran "does not have any musculoskeletal pain or any other symptom associated with fibromyalgia other than sinus condition.  Therefore, he does not have diagnosis of fibromyalgia and does not have sinusitis secondary to fibromyalgia.  He does have sinus condition of other etiology."  The examiner provided no further opinion as to the etiology of the Veteran's sinusitis.  

In light of the above opinions, the Board has very carefully reviewed this claim.

The Veteran is competent to report symptoms of chronic sinusitis during active service and since separation, and the Board finds the statements of the Veteran as to sinus problems that began during service and have continued ever since to be credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has suffered from chronic sinusitis since active duty service.    

The Board acknowledges that the VA medical opinions come to contradictory conclusions.  The November 2010 medical examiner opined that the Veteran had fibromyalgia as manifested by chronic sinusitis.  The November 2011 medical examiner opined that the Veteran did not have fibromyalgia as he had a diagnosis of chronic sinusitis.  Accordingly, the Board finds that service connection based on an undiagnosed illness (fibromyalgia as evidenced by chronic sinusitis) is not warranted as the Veteran's symptoms are attributable to the diagnosis of chronic sinusitis.

Regardless, the Board finds that service connection for chronic sinusitis is warranted, in light of the November 2010 examiner's opinion that chronic sinusitis is related to an in-service illness, and the Veteran's consistent, competent and credible statements regarding in-service symptoms of chronic sinusitis and chronic sinusitis since separation from service.  With the resolution of doubt in favor of the Veteran, the Board finds that the criteria for service connection for chronic sinusitis are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Given the full grant of benefits sought on appeal with regard to the issue whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic sinusitis, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of the VA's duties to notify and assist is necessary with regard to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
  
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for chronic sinusitis is reopened.

Service connection for chronic sinusitis is granted.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


